Citation Nr: 0704070	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether a request for a waiver of recovery of an 
overpayment of VA non-service-connected pension benefits was 
timely.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO notification of an overpayment 
arising from VA non-service-connected pension benefits.  The 
veteran testified before the Board in September 2006.  

The Board addresses the issue of entitlement to a waiver of 
recovery of an overpayment of VA non-service-connected 
pension benefits in the REMAND part below and REMANDS that 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In July 2000, VA notified the appellant that the 
termination of his VA non-service-connected pension benefits 
effective December 1995 would result in an overpayment of 
benefits to him.  

2.  On August 3, 2001, VA notified the appellant of the 
amount of the overpayment and provided him with notice of his 
appellate rights.

3.  The amount of the overpayment in question is $66,248.66.

4.  The appellant filed a request for a waiver of recovery of 
the overpayment in question on September 21, 2001.


CONCLUSION OF LAW

The request for a waiver of the recovery of the overpayment 
of $66,248.66 is timely.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

However, these notice and assistance provisions apply to 
cases involving claims under Chapter 31 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Here, the relevant laws are from Chapter 17 of Title 
38.

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness by VA to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the Committee shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

Where VA mails a notice, there is a presumption of the 
regularity of the administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

VA must specify the preliminary determination as to the 
amount of debt in the notification of indebtedness.  Such 
notification is the event that triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

In this case, the veteran had been awarded a VA non-service-
connected pension, effective November 9, 1994.  In May 2000, 
the RO notified the appellant that it proposed to terminate 
his pension benefits.  In July 2000, the RO effectuated the 
proposed termination of VA pension benefits, effective 
December 1, 1995.  The RO also informed the appellant that 
this termination of the pension would result in an 
overpayment and that he would be "notified shortly of the 
exact amount of the overpayment."

(The Board notes that this overpayment is separate from an 
earlier, different determination that the appellant had been 
overpaid.  The Committee on Waivers and Compromises had 
waived the recovery of that overpayment in April 1998.)

In January 2001, the RO received evidence from the appellant 
along with a request for an adjustment in the amount of the 
overpayment due to the additional evidence.  In April 2001, 
the RO also received a letter from the appellant requesting a 
hearing regarding the overpayment and to "discuss the exact 
amounts I owe."  

VA's Debt Management Center has prepared a package of 
relevant materials.  According to a December 2004 
certification memorandum, the first demand letter regarding 
the overpayment in this case was sent on August 3, 2001.  
Apparently, another demand letter was sent on January 28, 
2004.

However, this package of materials also includes a captured 
image from a computer screen from the CAROLS Master File that 
also refers to a letter sent on September 4, 2001, with a 
code designation of 140.  

The package of materials also includes a Financial Status 
Report (VA Form 5655) that is dated on September 17, 2001 and 
that is date-stamped by VA's Debt Management Center on 
September 21, 2001.  On this form, the appellant wrote in 
Block 36: "Please consider me for a waiver of this debt.  My 
spouse is also totally disabled."  The package also contains 
a Statement in Support of Claim (VA Form 21-4138) that is 
also dated September 17, 2001.  In this correspondence, the 
appellant wrote as follows:

In reference fo [sic.] your letter dated September 
4, 2001 I wish to request a personal hearing 
concerning the debt of $64,544.67.  I am unable to 
pay this money and I am confused about the amount 
owed.  I am only receiving $194 per month for my 
20% SCD [service-connected disability].  This is 
all of the income that I have.

In May 2004, the Committee on Waivers and Compromises denied 
the appellant's request for a waiver of recovery of the 
overpayment.  The amount in question according to that 
decision was $59,909.67.  The Committee's decision indicated 
that the request for a waiver of recovery of the overpayment 
had been received on December 8, 2003, and was thus untimely.  
However, the decision also noted in Block 7 that the date the 
request for the waiver was received was May 12, 2003.
 
According to a June 2005 RO letter, an audit of payments to 
the appellant indicated that the amount of the overpayment 
was $66,248.66.

On review of the record, the Board concludes that the veteran 
timely requested waiver of the recovery of the overpayment of 
his non-service-connected VA pension benefits.  The evidence 
reflects that the appellant requested a waiver of the 
recovery of the overpayment on September 21, 2001 (the date 
that his correspondence was received.)  This was well within 
the 180-day appeal time limit.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).  Therefore, the appellant's request for a 
waiver of recovery of the overpayment of $66,248.66 is 
timely.

The Board notes that the December 8, 2003, letter that the 
Committee referred to apparently has no bearing on the issue 
of the overpayment of VA benefits.  

 
ORDER

The request for a waiver of recovery of an overpayment of 
$66,248.66 in VA non-service-connected pension benefits is 
timely, and to this extent only, the appeal is granted.


REMAND

Having determined that the appellant's request for a waiver 
of recovery of an overpayment of $66,248.66 in VA non-
service-connected pension benefits is timely, the Board must 
now remand the actual waiver request for a decision on the 
merits.  The appellant has challenged the validity of the 
overpayment in question, contending that the amount of the 
overpayment in question is incorrect.  He has also requested 
a waiver of recovery of the overpayment.  On remand, the RO 
should adjudicate these parts of the appellant's claim and 
should obtain any additional evidence that is needed, such as 
a current financial status report from the appellant.

Accordingly, the Board REMANDS the case for the following 
actions:

Adjudicate the appellant's claim, 
including (1) his challenge of the 
validity and amount of the overpayment 
in question and (2) his request for a 
waiver of recovery of the overpayment 
in VA non-service-connected pension 
benefits.  If the decision remains 
adverse to the appellant, provide him 
and his representative with a statement 
of the case.  Inform the appellant of 
the requirements for perfecting his 
appeal of any decision that is 
ultimately issued on this claim.  Then, 
if and only if the appeal is timely, 
return the case to the Board for its 
review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


